._.*




                   JvnIs 7, zeito                                DECEIVED IN
                                                        COURT OF CRIMINAL APPEALS
       JCOUKT cP JCRZ&lnAL APPEALS
               OP      T£XA S


           K 0*    Box      //L3oB
       IkUSTtN     T/?XAS     7 Bill



       R£S£> fat-re, Ai£aacIa VeJazcuuez. v. 7HP STATM op TjPxas^
                     in     j?ausj£   H£>*   OS- /V- cj6>o 9 -       C /?




                   Pifist of Aji, £ VJ&nt to -bhayik Yeuu j TH is picMOKxLLe
       rohhi of CP/mtnttL APPefrlS , F&R Planting zn# a/) <?*reri£ic>7>-.
       fa /»Y Per'/rion to ie AltM/ed .
       5/A, on M/s dsi/e X />/tve Jtl/-e,adY ynAt'Jfd my />/-rirrcM
       F&fi bTstrAgrzeHA/lY JtEvx£w To 7/>e /r*u/?r oA /iPPt/tls
       fat- ike Pxrr/t ursrptcr op taxaSj /r/e/zA: jl?s*l mArz.
       Yclu should be te£iev/7?& a, PopY //-a-m ?hem. #,$• shoolA La
       J&n6c /yj£. .ALeL JiJCosta. j Z fejit oil* (ratedLjand w/YJ,
       Sd tnxidk ResPett, to            let You,    knouj u>Uehe Z am act
       at this /oir?t So mi time dent hon out*
                    SiK.MA* Afasi"*,j Jl&Atn L SAY verY //Di/a
       ThAhk Yozu foh Youp vert Kind Jissist^n/^e Yn tit's
       matte h »




                                                            sincerelyI

                                                Rieai-de       velarz.6Lue2.
                                                7JPCJ    No.    /? 775X7
                                                wifU<x/n £* m* &nneit v/ut
                                                Soot s. EmiLY to/live.
                                                Beeviiie        7>x/?j\ 7&/0 2,